DETAILED ACTION
Status of Claims
This action is in reply to the Applicant Remarks and Amendments filed on 08/30/2022.
Claims 1, 2, 19, and 20 have been amended and are hereby entered.
Claims 4 and 5 have been canceled.
Claims 1-3 and 6-20 are currently pending and have been examined.
This action is made FINAL.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Arguments
Applicant’s arguments, see Page 8, filed 08/30/2022, with respect to the drawing objection have been fully considered and are persuasive. The objection of the drawing has been withdrawn. 
Applicant’s arguments, see Page 13, filed 08/30/2022, with respect to the claim objection have been fully considered and are persuasive. The objection of Claim 2 has been withdrawn.
Applicant's arguments, see Pages 9-14, filed 08/30/2022, with respect to the 35 U.S.C. 101 rejection of Claims 1-20 have been fully considered, but they are not persuasive. 
Examiner respectfully disagrees Applicant’s argument on Page 9: “Here, the Examiner alleged that the claims fall within the group of "certain methods of organizing activity," but did not explain why. Instead, the Examiner merely made an unsupported allegation that "nothing in the claims preclude anything outside the grouping of "Certain Methods of Organizing Human Activity."”. Examiner respectfully disagrees because Examiner explained in the previous office action (see Page 6), mailed on 03/30/2022, that the limitations of receiving, computing, determining, identifying, and preventing the user from reserving another travel service are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. 
Examiner respectfully disagrees Applicant’s arguments on Page 10: “Here, as recited, each of independent claims 1, 19, and 20 is directed to "preventing the user from reserving an additional travel service for a specified period of time of the travel end date, the preventing including disallowing the user to search for the additional travel service within an interactive graphical user interface." Applicant submits that this concept, which is directed to preventing a user from searching for an additional travel service within an interactive graphical user interface, does not fall within any of the enumerated sub-groupings.”. Examiner respectfully disagrees because the step for “preventing the user from reserving an additional travel service for a specified period of time of the travel end date, the preventing including disallowing the user to search for the additional travel service within ...” is part of the abstract idea, and “an interactive graphical user interface” is considered to be an additional element that is recited at high level of generality and merely invoked as a tool to perform a process for providing a subscription travel service. Applicant has not claimed a specific and structured user interface, or improvement to user interface technology.
Examiner respectfully disagrees Applicant’s arguments on Pages 10-11: “Here, the Examiner did not identify all of the additional elements. Instead, the Examiner merely cherry-picked a subset of the "computer elements" and alleged that Applicant's specification does not describe how this cherry-picked subset of computer elements are different from the general computer components.” and “Here, the Examiner engaged an improper process for identifying the additional elements at Step 2A, Prong 2. As explained in MPEP 2106.07(a), additional elements are any elements that go beyond the identified judicial exception.”. Examiner respectfully disagrees because Examiner previously identified all the additional elements such as in Claim 1, “one or more processors” was considered to be an additional element that is recited at high level of generality and merely invoked as a tool to perform a process for providing a subscription travel service. Other claim elements such as “receiving, computing, determining, identifying, and preventing” are part of the abstract idea. Therefore, Examiner is unpersuaded of error.
Examiner respectfully disagrees Applicant’s arguments on Page 11: “As discussed above, the Examiner previously (improperly) identified the alleged judicial exception. And, as discussed above, the actual concept to which the independent claims at issue are directed to, as recited, is "disallowing the user to search for the additional travel service within an interactive graphical user interface." Therefore, the additional elements are any elements that go beyond this identified concept. For example, as explained in MPEP section 2106.04(d).I, while "a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two," "the specificity of the claim limitations is relevant to the evaluation of several considerations." Here, the claims recite a specific way of achieving a result, including, receiving a request from the user via an interactive graphical user interface to reserve a given travel service having a first cost that exceeds the minimum travel value and a second cost that is less than the maximum purchase amount and "disallowing the user to search for the additional travel service within an interactive graphical user interface," wherein the minimum travel value and the maximum purchase amount are calculated in a specific way. Therefore, because these elements recited a specific way of achieving a result, these elements are all additional elements that are to be considered in step 2A, Prong 2.”. Examiner respectfully disagrees because MPEP 2106.05(a) states “An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107.”. In this instance, it is noted that the only features of Claim 1 which involves the use of the interactive user graphical interface itself are “receiving a request from the user via an interactive graphical user interface to reserve a given travel service having a first cost that exceeds the minimum travel value and a second cost that is less than the maximum purchase amount” and “disallowing the user to search for the additional travel service within an interactive graphical user interface”. As shown and emphasized here, the claimed invention does not recite or reflect any specific graphical structure of a user interface, and instead merely recite that the interface is used to receive and transmit information. Thus, only the “interactive graphical user interface” is considered to be as an additional element in Step 2A, Prong 2, and the other elements are part of the abstract idea as describe above.
Examiner respectfully disagrees Applicant’s arguments on Page 12: “Here, the claims at issue recite a specific user interface improvement over prior systems, resulting in an improved system for electronic devices (see, e.g., Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356, 125 U.S.P.Q.2d 1436 (Fed Cir. 2018), and Trading Technologies Int'l v. CQG Inc., 675 Fed. Appx. 1001 (Fed Cir. 2017)).”. Examiner respectfully disagrees because the argument is conclusory as it does not identify the technology improved upon, does not identify support in the specification that there is said improvement, and it does not identify claim elements that recite the improvement. In addition, the claims provide an improvement of the process for a providing subscription travel service, and they are not improvement to computers or technology. See MPEP 2106.05(a)II, “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.”
Examiner respectfully disagrees Applicant’s arguments on Page 12: “Additionally, Applicant submits that the claim recites elements constitute, at least, "applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception." For example, the claims include a specific way in authentication data is renewed for allowing a credit transaction to be completed.”. Examiner respectfully disagrees because the additional elements such as “one or more processors” and “interactive user graphical interface” are recited at high level of generality and merely invoked as a tool to perform the abstract idea. Simply implementing the abstract idea on a generic computer component is not a practical application of the abstract idea. Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. Therefore, the arguments are not persuasive.
 Examiner respectfully disagrees Applicant’s arguments on Page 12: “Applicant submits that these additional elements constitute significantly more than the Examiner's alleged abstract idea in view of the required considerations that are to be applied at Step 2B. In fact, the interactive graphical user interface recited in each of the independent claims at issue is analogous to the user interfaces recited in the claims in Core Wireless and Trading Technologies that were found eligible by the CAFC for patenting. Furthermore, Applicant submits that the recited aspects of the user interface were not understood, routine, or conventional at the time of Applicant's filing, and the Examiner has not presented sufficient evidence to the contrary (e.g., see options specified in Section III.A. of the Berkheimer Memorandum).”. Examiner respectfully disagrees because the additional elements “one or more processors” and “interactive graphical user interface” recited in the claims amount to no more than how to generally “apply” the abstract idea using generic computer component (See MPEP 2106.05(f)). Thus, these additional elements are not sufficient to amount to significantly more than the judicial exception. In addition, the argument is conclusory as it does not identify the technology improved upon, does not identify support in the specification that there is said improvement, and it does not identify claim elements that recite the improvement. In addition, the claims provide an improvement of the process for a providing subscription travel service, and they are not improvement to computers or technology. See MPEP 2106.05(a)II, “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” Also see MPEP 2106.05(a) – “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.”. As such, Examiner is unpersuaded of error. Therefore, Examiner maintains that this rejection is proper.
Applicant’s arguments, see Pages 15-16, filed 08/30/2022, with respect to the 35 U.S.C. 103 rejections of Claims 1-20 have been considered, but they are not persuasive.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 15-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 2, 16, and 18 recite the limitation "a graphical user interface". Claim 1 also recites “an interactive graphical user interface”. It is unclear whether “graphical user interface” in Claims 2, 16, and 18 corresponds to the previously recited “interactive graphical user interface” in Claim 1. For examining purpose, the limitation “a graphical user interface” in Claims 2, 16, and 18 is interpreted to be “the interactive graphical user interface”. Therefore, Claims 2, 16, and 18 are rejected under 35 U.S.C. 112(b) as being indefinite.
Claim 15 recites the limitation "the another travel service" in Line 2. There is insufficient antecedent basis for this limitation in the claim. For examining purpose, the limitation “the another travel service” is interpreted to be “another travel service”. Therefore, Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-3 and 6-20 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (method for providing a subscription travel service), “a machine” (system for providing a subscription travel service), and “an article of manufacture” (non-transitory computer-readable medium for providing a subscription travel service) categories.
Regarding Claims 1-3 and 6-20, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A computer-implemented method comprising: 
receiving, by …, travel information with a travel date for a user; 
computing, by …, a subscription value as a function of a booking date and the travel date, the subscription value comprising an accumulated value portion and an amortized value portion, the accumulated value portion calculated by determining a time interval between the booking date and the travel date and accumulating the subscription value over the determined time interval; 
determining, by …, a minimum travel value and a maximum purchase amount based on the computed subscription value; 
receiving a request from the user via ... to reserve a given travel service having a first cost that exceeds the minimum travel value and a second cost that is less than the maximum purchase amount; 
identifying a travel end date for the given travel service; and 
preventing the user from reserving an additional travel service for a specified period of time of the travel end date, the preventing including disallowing the user to search for the additional travel service within ...	
Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, computing, determining, identifying, and preventing the user from reserving an additional travel service are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “one or more processors” and “an interactive graphical user interface”. The claim as a whole merely describes how to generally “apply” the concept of receiving, computing, determining, identifying, and preventing the user from reserving an additional travel service by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for a providing subscription travel service. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for providing a subscription travel service amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 2 recites the following limitations:
The computer-implemented method of claim 1, further comprising: 
searching, by …, a list of travel services that are available on the travel date to identify candidate travel services each having an additional cost that exceeds the minimum travel value; 
selecting, by …, a subset of the candidate travel services that each have a further cost that is less than the maximum purchase amount; and 
generating, by …, for … to the user, one or more interactive visual representations of the selected subset of the candidate travel services. 
Claim 2 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 2 recites additional elements – “the one or more processors” and “display in a graphical user interface”. These additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)). 
Step 2B: Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for providing a subscription travel service amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 3 and 8-13 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 such as by defining “wherein the specified period of time is at least one day” in Claim 3, by defining “wherein the minimum travel value is determined based on a percentage of the accumulated value portion” in Claim 8, by defining “wherein the maximum purchase amount is determined as a function of the amortized value portion and the accumulated value portion” in Claim 9, by defining “wherein the maximum purchase amount is determined based on an adjusted average of the amortized value portion and the accumulated value portion” in Claim 10, by defining “wherein the adjusted average is adjusted based on an expected margin value, wherein the expected margin value is positive or negative, and wherein the expected margin value is computed based on at least one of a length of time between the booking date and the travel date or a type of travel service” in Claim 11, by defining “wherein the specified period of time is based on a user profile or is computed based on an attribute of the given travel service” in Claim 12, and by defining “wherein the specified period of time for a first user is different from the specified period of time for a second user” in Claim 13. 
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements. 
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims are not patent eligible.
Claim 6 recites the following limitations:
The computer-implemented method of claim 1, further comprising: determining a number of months between the booking date and the travel date, wherein the subscription value is computed as a function of a monthly subscription cost to the user and the number of months.
Claim 6 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements. 
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 7 recites the following limitations:
The computer-implemented method of claim 1, further comprising computing the amortized value portion of the subscription value by: 
determining an annual cost of a subscription of the user; 
dividing the annual cost by a specified repeated time interval in a year; 
determining a number of times the time interval repeats between the booking date and the travel date; and 
computing the amortized value as a function of the divided annual cost and the determined number of times.
Claim 7 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements. 
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 14 recites the following limitations:
The computer-implemented method of claim 1, wherein the user is a first user, the specified period of time is a first period of time, further comprising: 
computing a minimum travel value for a second user and a maximum purchase amount for the second user; 
receiving a request from the second user to reserve a second travel service having a third cost that exceeds the minimum travel value for the second user and a fourth cost that is less than the maximum purchase amount of the second user; and 
preventing the second user from reserving a third travel service for a second period of time of a travel end date of the second travel service.
Claim 14 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 15 recites the following limitations:
The computer-implemented method of claim 14, further comprising enabling the first user to reserve 
Claim 15 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 16 recites the following limitations:
The computer-implemented method of claim 1, further comprising: 
receiving a user selection of a visual representation via …; and 
reserving the travel service for the user associated with the selected visual representation.
Claim 16 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 16 recites one additional element – “a graphical user interface”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of these dependent claims do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)). 
Step 2B: Claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for providing a subscription travel service amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 17 recites the following limitations:
The computer-implemented method of claim 1, further comprising: 
applying … to associate the user with a classification, wherein … is trained to establish a relationship between user travel activity and user classification; and 
selecting a subset of candidate travel services by filtering candidate travel services based on the classification of the user.
Claim 17 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 17 recites one additional element – “machine learning technique”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The level of breath of the machine learning recited in the claim prevents the claim from being integrated into a practical application. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)). 
Step 2B: Claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for providing a subscription travel service amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 18 recites the following limitations:
The computer-implemented method of claim 17, wherein a first user classification indicates user activity with a subscription service that exceeds a threshold amount and a second user classification indicates user activity with the subscription service that is less than the threshold amount, further comprising: 
generating individualized travel service lists for the user based on travel behaviors, geographical location, demographics, or a margin target for the user; and 
enabling the user to interact with … to sort travel services based on a predicted likelihood that the user will reserve the travel services using a preference technique or a recommendation technique.
Claim 18 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 18 recites one additional element – “a graphical user interface”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of these dependent claims do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)). 
Step 2B: Claim 18 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for providing a subscription travel service amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 19 recites the following limitations:
A system comprising: …; and … to perform operations comprising: 
receiving travel information with a travel date for a user; 
computing a subscription value as a function of a booking date and the travel date, the subscription value comprising an accumulated value portion and an amortized value portion, the accumulated value portion calculated by determining a time interval between the booking date and the travel date and accumulating the subscription value over the determined time interval;  
Atty. Dkt. No. 5304.003US150determining a minimum travel value and a maximum purchase amount based on the computed subscription value; 
receiving a request from the user via ... to reserve a given travel service having a first cost that exceeds the minimum travel value and a second cost that is less than the maximum purchase amount; 
identifying a travel end date for the given travel service; and 
preventing the user from reserving an additional travel service for a specified period of time of the travel end date, the preventing including disallowing the user to search for the additional travel service within ...
Step 2A, Prong 1: The limitations for Claim 19 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, computing, determining, identifying, and preventing the user from reserving an additional travel service are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 19 recites additional elements – “a memory that stores instructions”, “one or more processors on a server configured by the instructions”, and “an interactive graphical user interface”. The claim as a whole merely describes how to generally “apply” the concept of receiving, computing, determining, identifying, and preventing the user from reserving an additional travel service by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for providing a subscription travel service. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for providing a subscription travel service amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 20 recites the following limitations:
... to perform operations comprising: 
receiving travel information with a travel date for a user; 
computing a subscription value as a function of a booking date and the travel date, the subscription value comprising an accumulated value portion and an amortized value portion, the accumulated value portion calculated by determining a time interval between the booking date and the travel date and accumulating the subscription value over the determined time interval; 
determining a minimum travel value and a maximum purchase amount based on the computed subscription value; 
receiving a request from the user via ... to reserve a given travel service having a first cost that exceeds the minimum travel value and a second cost that is less than the maximum purchase amount; 
identifying a travel end date for the given travel service; and 
preventing the user from reserving an additional travel service for a specified period of time of the travel end date, the preventing including disallowing the user to search for the additional travel service within ... 
Step 2A, Prong 1: The limitations for Claim 20 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, computing, determining, identifying, and preventing the user from reserving an additional travel service are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 20 recites additional elements – “a non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device”, “a travel services system”, and “an interactive graphical user interface”. The claim as a whole merely describes how to generally “apply” the concept of receiving, computing, determining, identifying, and preventing the user from reserving an additional travel service by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for providing a subscription travel service. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for providing a subscription travel service amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6- 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ZAKRI et al. (US PG Pub. No. 2018/0225595 A1; hereinafter "ZAKRI") in view of Whitsett et al. (US PG Pub. No. 2009/0216633 A1; hereinafter "Whitsett"), Rowley et al. (US PG Pub. No. 2018/0053264 A1; hereinafter "Rowley"), Marcken; Carl (US PG Pub. No. 2008/0167887 A1; hereinafter "Marcken"), and Rowley et al. (US PG Pub. No. 2018/0053264 A1; hereinafter "Rowley")
Regarding Claim 1, ZAKRI teaches a computer-implemented method comprising: receiving, by one or more processors, travel information with a travel date for a user (See “A travel organizing engine 110a sorts and organizes travel data received at the travel database center 110. Travel data includes, but is not limited to data from each travel service transaction such as the date, … of each transaction, ... Travel data can be received from travel service buyers, travel service sellers, travel agencies, travel service providers, and security government agencies, via system server 150.” in Paragraph [0037]); computing, by the one or more processors, a subscription value as a function of a booking date and the travel date (See “In step S67, a travel transaction agreement between the first subscription server 610 and the second subscription server 650 for the travel transaction is completed, via the travel server 630. The travel transaction agreement can include, but is not limited to price…” in Paragraph [0073] wherein in the “price” is considered to be the “subscription value” and “The airline ticket can be listed at a lower price than its original price along with specific terms. For example, the list price can be dynamically associated with time, such as a full listed price one week before departure of the flight, twenty percent lower than the list price at four days before the flight departure, and fifty percent lower than the list price at two days before departure of the flight. The dynamically-adjusted price can be associated with other terms according to the selling subscriber or the commercial airline company.” in Paragraph [0153]).
ZAKRI does not explicitly teach; however, Whitsett teaches determining, by the one or more processors, a minimum travel value and a maximum purchase amount based on the computed subscription value; receiving a request from the user via an interactive graphical user interface to reserve a given travel service having a first cost that exceeds the minimum travel value and a second cost that is less than the maximum purchase amount (See “As shown in FIG. 42, a field 4210 is provided for receiving an entry by the user of a desired target price for a selected category of travel products. The host computer 12 can interrogate of one or more of the reservation systems 16 to determine various groups of travel options (i.e., a "TotalTrip package") that match the selected categories of options. Further, the host computer 12 can determine what additional options from the Wishlist can be included in a proposed itinerary without exceeding the user's target price for the combination of options.” in Paragraph [0117] and “In another embodiment, a "Good Better Best" tool can be used in connection with the Wishlist. The "Good Better Best" tool offers a good, better, and best ranking of travel packages to the user for trips based on options saved in the Wishlist. For example, the host computer 12 can determine three (or any other number of) different packages that are based on different price categories, each package including some or all of the options saved in the Wishlist. The lowest priced package can be identified as the "good" package, the intermediate priced package can be identified as the "better" package, and the highest priced package can be identified as the "best" package.” in Paragraph [0119]); identifying a travel end date for the given travel service (See “The display 200 of FIG. 44 showing the Wishlist can also include one or more fields for entering travel preference information to perform a search for travel plans that include one or more of the travel products of the Wishlist. For example, the user can enter the start and end dates for a hotel stay or other travel product in the corresponding "Check-in" and "Check-out" fields 4440, 4442, either by typing the dates in the fields or by selecting the associated calendar buttons to access a graphic representation of a calendar and selecting the desired dates on the calendar.” in Paragraph [0127]); preventing the user from reserving an additional travel service for a specified period of time of the travel end date, the preventing including disallowing the user to search for the additional travel service within the interactive graphical user interface (See “The display 200 generated by the host computer 12 may thus, as shown generally in FIG. 4, display several proposed travel dates 410 relative to a one-month calendar 415 along with cumulative prices 315 corresponding to each proposed travel date 410. As shown in FIG. 4, the display 200 of several proposed travel dates 410 may also be displayed concurrently with the retrieved travel products 420 that make up the components of an interactive itinerary 500.” in Paragraph [0071] and Fig. 4 showing an example of an interactive graphical user interface that disallows the user to search for travel service from 06/12/2005 to 06/18/2005 since there is no proposed travel date.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI to include determining a minimum travel value and a maximum purchase amount based on the computed subscription value, receiving a request from the user via an interactive graphical user interface to reserve a given travel service having a first cost that exceeds the minimum travel value and a second cost that is less than the maximum purchase amount, and identifying a travel end date for the given travel service, as taught by Whitsett since the claimed invention is merely a combination of old elements. In the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that results of the combination were predictable.
ZAKRI in view of Whitsett does not explicitly teach; however, Rowley teaches the subscription value comprising an accumulated value portion and an amortized value portion (See “Various embodiments of the present invention provide systems and methods for: i) tracking a member's current lifetime value (CLV) based on monetary transactions, and tracking the member's future or forecast lifetime value (FLV) based on non-monetary transactions; ii) using one or both of the CLV and FLV to compute a member preferred rate (MPR) for a purchase transaction; iii) computing the available margin for a purchase transaction as the difference between fair market value (FMV) and total net cost, and reinvesting a portion of the available margin into the relationship with the member to arrive at an MPR; …; xiii) offering a membership upgrade and using the funds to reduce FMV to an MPR in real time; …” in Paragraph [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI in view of Whitsett to include the subscription value comprising an accumulated value portion and an amortized value portion, as taught by Rowley, in order to offer travel related services to captive consumer bases, typically rewards program members (See Paragraph [0022] of Rowley).
Although Rowley teaches the “accumulated value portion of the subscription value” as described above, ZAKRI in view of Whitsett and Rowley does not explicitly teach the accumulated value portion calculated by determining a time interval between the booking date and the travel date and accumulating the subscription value over the determined time interval. However, Marcken teaches the accumulated value portion calculated by determining a time interval between the booking date and the travel date and accumulating the subscription value over the determined time interval (See “At some time, a cache TPS loaded with old data d2 is updated with new data d1, and the verification TPS has not been updated and still has old data d2 in effect. At this time, the caching system 11 annotates (166) pricing solutions received from the cache TPS with timestamp d1 and stores these pricing solutions in the cache database 28.” in Paragraph [0112] and “When the booking system of a provider receives (148) a request to book a ticket in time period X+I to X+2I, it determines (150) whether the one or more of a seat, fare, or rule is stale. Upon determining (150) that a proposed ticket is not stale, the TPS books the ticket (156). Upon determining (150) that a proposed ticket is stale, however, the TPS determines (152) whether the request is associated with the timestamp X. If the request is associated the timestamp X, the TPS allows (156) the ticket to be booked although it includes stale information.” in Paragraph [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI in view of Whitsett and Rowley to include the accumulated value portion calculated by determining a time interval between the booking date and the travel date and accumulating the subscription value over the determined time interval, as taught by Marcken since the claimed invention is merely a combination old elements. In the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that results of the combination were predictable.
Regarding Claim 2, ZAKRI in view of Whitsett, Rowley, and Marcken teaches all the limitations of Claim 1 as described above. ZAKRI does not explicitly teach; however, Whitsett teaches searching, by the one or more processors, a list of travel services that are available on the travel date to identify candidate travel services each having a first cost that exceeds the minimum travel value (See “As shown in FIG. 42, a field 4210 is provided for receiving an entry by the user of a desired target price for a selected category of travel products. The host computer 12 can interrogate of one or more of the reservation systems 16 to determine various groups of travel options (i.e., a "TotalTrip package") that match the selected categories of options. Further, the host computer 12 can determine what additional options from the Wishlist can be included in a proposed itinerary without exceeding the user's target price for the combination of options.” in Paragraph [0117] and “In another embodiment, a "Good Better Best" tool can be used in connection with the Wishlist. The "Good Better Best" tool offers a good, better, and best ranking of travel packages to the user for trips based on options saved in the Wishlist. For example, the host computer 12 can determine three (or any other number of) different packages that are based on different price categories, each package including some or all of the options saved in the Wishlist. The lowest priced package can be identified as the "good" package, the intermediate priced package can be identified as the "better" package, and the highest priced package can be identified as the "best" package.” in Paragraph [0119]); selecting, by the one or more processors, a subset of the candidate travel services that each have a second cost that is less than the maximum purchase amount (See “As shown in FIG. 42, a field 4210 is provided for receiving an entry by the user of a desired target price for a selected category of travel products. The host computer 12 can interrogate of one or more of the reservation systems 16 to determine various groups of travel options (i.e., a "TotalTrip package") that match the selected categories of options. Further, the host computer 12 can determine what additional options from the Wishlist can be included in a proposed itinerary without exceeding the user's target price for the combination of options.” in Paragraph [0117]); and generating, by the one or more processors, for display in a graphical user interface to the user, one or more interactive visual representations of the selected subset of the candidate travel services (See Fig. 45 for an example of a graphical user interface including one or more interactive visual representations of the selected subset of the candidate travel services, “FIG. 45 illustrates a display 200 showing three sample itineraries 4510, 4512, 4514, titled Options 1-3, based on a user's Wishlist that includes travel products directed to a romance-themed trip to Las Vegas.” in Paragraph [0128], and “Tools can be provided for narrowing the list of itinerary options. For example, a first tool 4520 shown in FIG. 45 indicates a range of nightly hotel prices, i.e., the minimum and maximum nightly prices for the various hotels included in the itinerary options. The user can input new minimum or maximum values, e.g., by "clicking and dragging" graphical slider elements representative of the minimum and maximum prices along a horizontal path of adjustment. The price range automatically adjusts accordingly.” in Paragraph [0131]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI to include searching a list of travel services that are available on the travel date to identify candidate travel services each having a first cost that exceeds the minimum travel value, selecting a subset of the candidate travel services that each have a second cost that is less than the maximum purchase amount, and generating for display in a graphical user interface to the user described above, as taught by Whitsett since the claimed invention is merely a combination of old elements. In the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that results of the combination were predictable. 
Regarding Claim 6, ZAKRI in view of Whitsett, Rowley, and Marcken teaches all the limitations of Claim 1 as described above. ZAKRI in view of Whitsett and Rowley does not explicitly teach; however, Marcken teaches determining a number of months between the booking date and the travel date, wherein the subscription value is computed as a function of an estimated monthly subscription cost associated with the subscription of the user and the number of months (See “Users may purchase a subscription that grants unlimited access to one or more of the foregoing notification services over a period of time (e.g., a month, or a year) rather than paying a separate fee for each time they use one of the services. The terms of a subscription may be customized for different users and generally include: …, a specified period of time over which access to the service(s) are granted ... and a purchase price” in Paragraph [0250]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI in view of Whitsett and Rowley to include determining a number of months between the booking date and the travel date, wherein the subscription value is computed as a function of an estimated monthly subscription cost associated with the subscription of the user and the number of months, as taught by Marcken since the claimed invention is merely a combination old elements. In the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that results of the combination were predictable.
Regarding Claim 7, ZAKRI in view of Whitsett, Rowley, and Marcken teaches all the limitations of Claim 1 as described above. ZAKRI in view of Whitsett does not explicitly teach; however, Rowley teaches computing the amortized value portion of the subscription value by: determining an annual cost of a subscription of the user; dividing the annual cost by a specified repeated time interval in a year; determining a number of times the time interval repeats between the booking date and the travel date; and computing the amortized value as a function of the divided annual cost and the determined number of times (See “Key lifetime value metrics include: member acquisition costs; …; paying a subscription fee; …; membership renewal; …; number of transactions, and the like.” in Paragraph [0049], “In some circumstances members can use accumulated credits to pay some portion of their transactions. For example, paying a $1,000 annual maintenance fee for a time share may result in 1,000 credits in the member's account. The member can use some portion of it to reduce the out of pocket cost of a transaction from FMV to MPR.” in Paragraph [0050], “The savings credit summary is generally analogous to the current lifetime value of a member in that it tracks monetary events. The savings credit balance can be used to reduce the FMV down to the MPR for a transaction…” in Paragraph [0086], “Based on this member's future purchasing patterns, as well as the purchasing patterns of other members of this same group, the initial FLV assigned to subsequent members from this same group may be adjusted upwardly or downwardly, as appropriate to reflect actual experiential values.” in Paragraph [0088], and “A seventh entry 832 relates to the member purchasing or renewing a membership resulting in a $95 net profit flowing to the system. Accordingly, $95 is added to the credit column resulting in a new CLV of $80 (−15+95=80). In addition, the system valued that the opportunity for additional future revenue resulting from this payment at $90 and, accordingly, $90 is added to the FLV column resulting in a new current FLV of $220 (130+90=220).” in Paragraph [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI in view of Whitsett to include computing the amortized value portion of the subscription value by: determining an estimated annual cost of a subscription of the user; dividing the annual cost by a specified repeated time interval in a year; determining a number of times the time interval repeats between the booking date and the travel date; and computing the amortized value as a function of the divided annual cost and the determined number of times, as taught by Rowley, in order to offer travel related services to captive consumer bases, typically rewards program members (See Paragraph [0022] of Rowley).
Regarding Claim 8, ZAKRI in view of Whitsett, Rowley, and Marcken teaches all the limitations of Claim 1 as described above. ZAKRI in view of Whitsett does not explicitly teach; however, Rowley teaches wherein the minimum travel value is determined based on a percentage of the accumulated value portion (See “Various embodiments of the present invention provide systems and methods for: i) tracking a member's current lifetime value (CLV) based on monetary transactions, and tracking the member's future or forecast lifetime value (FLV) based on non-monetary transactions; ii) using one or both of the CLV and FLV to compute a member preferred rate (MPR) for a purchase transaction; iii) computing the available margin for a purchase transaction as the difference between fair market value (FMV) and total net cost, and reinvesting a portion of the available margin into the relationship with the member to arrive at an MPR; …; xiii) offering a membership upgrade and using the funds to reduce FMV to an MPR in real time; …” in Paragraph [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI in view of Whitsett to include wherein the minimum travel value is determined based on a percentage of the accumulated value portion, as taught by Rowley, in order to offer travel related services to captive consumer bases, typically rewards program members (See Paragraph [0022] of Rowley).
Regarding Claim 9, ZAKRI in view of Whitsett, Rowley, and Marcken teaches all the limitations of Claim 1 as described above. ZAKRI in view of Whitsett does not explicitly teach; however, Rowley teaches wherein the maximum purchase amount is determined as a function of the amortized value portion and the accumulated value portion (See “Various embodiments of the present invention provide systems and methods for: i) tracking a member's current lifetime value (CLV) based on monetary transactions, and tracking the member's future or forecast lifetime value (FLV) based on non-monetary transactions; ii) using one or both of the CLV and FLV to compute a member preferred rate (MPR) for a purchase transaction; iii) computing the available margin for a purchase transaction as the difference between fair market value (FMV) and total net cost, and reinvesting a portion of the available margin into the relationship with the member to arrive at an MPR; …; xiii) offering a membership upgrade and using the funds to reduce FMV to an MPR in real time; …” in Paragraph [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI in view of Whitsett to include wherein the maximum purchase amount is determined as a function of the amortized value portion and the accumulated value portion, as taught by Rowley, in order to offer travel related services to captive consumer bases, typically rewards program members (See Paragraph [0022] of Rowley).
Regarding Claim 10, ZAKRI in view of Whitsett, Rowley, and Marcken teaches all the limitations of Claims 1 and 9 as described above. ZAKRI in view of Whitsett does not explicitly teach; however, Rowley teaches wherein the maximum purchase amount is determined based on an adjusted average of the amortized value portion and the accumulated value portion (See “Various embodiments of the present invention provide systems and methods for: i) tracking a member's current lifetime value (CLV) based on monetary transactions, and tracking the member's future or forecast lifetime value (FLV) based on non-monetary transactions; ii) using one or both of the CLV and FLV to compute a member preferred rate (MPR) for a purchase transaction; iii) computing the available margin for a purchase transaction as the difference between fair market value (FMV) and total net cost, and reinvesting a portion of the available margin into the relationship with the member to arrive at an MPR; …; xiii) offering a membership upgrade and using the funds to reduce FMV to an MPR in real time; …” in Paragraph [0006] and “Alternatively, the system can determine an MPR based on a yield group, and then make a decision to adjust it based on factors including this member's CLV and/or FLV.” in Paragraph [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI in view of Whitsett to include wherein the maximum purchase amount is determined based on an adjusted average of the amortized value portion and the accumulated value portion, as taught by Rowley, in order to offer travel related services to captive consumer bases, typically rewards program members (See Paragraph [0022] of Rowley).
Regarding Claim 11, ZAKRI in view of Whitsett, Rowley, and Marcken teaches all the limitations of Claims 1, 9, and 10 as described above. ZAKRI in view of Whitsett does not explicitly teach; however, Rowley teaches wherein the adjusted average is adjusted based on an expected margin value, wherein the expected margin value is positive or negative, and wherein the expected margin value is computed based on at least one of a length of time between the booking date and the travel date or a type of travel service (See “Various embodiments of the present invention provide systems and methods for: i) tracking a member's current lifetime value (CLV) based on monetary transactions, and tracking the member's future or forecast lifetime value (FLV) based on non-monetary transactions; ii) using one or both of the CLV and FLV to compute a member preferred rate (MPR) for a purchase transaction; iii) computing the available margin for a purchase transaction as the difference between fair market value (FMV) and total net cost, and reinvesting a portion of the available margin into the relationship with the member to arrive at an MPR; iv) computing an MPR using a yield engine which considers all or a subset of net cost, FMV, CLV, FLV, and a set of business rules; …; xii) a yield management and margin management system for algorithmically allocating a portion of the available margin for a transaction to the member relationship to drive future engagement; xiii) offering a membership upgrade and using the funds to reduce FMV to an MPR in real time; …” in Paragraph [0006], “Just as the yield engine computes the available margin and MPR for each transaction, influenced by CLV and/or FLV, each completed transaction can affect lifetime values going forward. Indeed, some transactions are benign (no profit), but can still affect (or not affect) lifetime values. For example, the system may increase future lifetime value when a member opens an email or books a flight, even though those events may be revenue neutral. As such, the yield engine plays a key role in monitoring and influencing lifetime values.” in Paragraph [0048], and “Based on the FMV and the net cost, the available margin module determines a gross margin 111 for the product. It remains to determine what portion of the available margin should optimally be allocated as system profit, and what portion should optimally be re-invested into the relationship with the member to induce future engagement and, ultimately, maximize the future lifetime value of the member. Various embodiments also contemplate re-investing an amount equal to or even greater than the available margin into the member relationship to further subsidize the transaction, if warranted by a lifetime value analysis, for example if the member has a cruise certificate or credits which will likely result in a future upgrade upon redemption.” in Paragraph [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI in view of Whitsett to include wherein the adjusted average is adjusted based on an expected margin value and the expected margin value described above, as taught by Rowley, in order to offer travel related services to captive consumer bases, typically rewards program members (See Paragraph [0022] of Rowley).
Regarding Claim 16, ZAKRI in view of Whitsett and Unnerstall teaches all the limitations of Claim 1 as described above. ZAKRI also teaches receiving a user selection of the visual representation via the graphical user interface; and reserving the travel service for the user associated with the selected visual representation (See “After login information is received and subscriber profile preferences have been retrieved, multiple travel service transactions are searched, via the travel search engine 640. The resulting choices are displayed in image 720, such as find an available airlines travel service transaction (TST), find an available motel/hotel TST, and find an available rental vehicle TST. In image 720, the first option to find an available airline TST is selected.” in Paragraph [0082] and “Image 740 illustrates an order confirmation in which Destination 1 was selected. FIG. 7 is given for illustrative purposes only. Other travel service interfaces for a kiosk, computing device, or mobile device are contemplated by embodiments described herein. In one embodiment, a printer can be connected to a kiosk to print the purchased travel service transaction ticket for the travel service transaction illustrated in FIG. 7.” in Paragraph [0085]).
Regarding Claim 17, ZAKRI in view of Whitsett, Rowley, and Marcken teaches all the limitations of Claim 1 as described above. ZAKRI in view of Whitsett does not explicitly teach; however, Rowley teaches applying a machine learning technique to associate the user with a classification, wherein the machine learning technique is trained to establish a relationship between user travel activity and user classification; and selecting a subset of candidate travel services by filtering candidate travel services based on the classification of the user (See “The system seeks to optimize long term revenue for each member through the use of yield management and margin management techniques. In this regard, predictive analytics may be applied to the member's engagement activities to induce the member to upgrade or take other actions to increase lifetime value. Lifetime value information is fed back into the system and used to: i) affect future transactions (e.g., influence future MPR values); and ii) fine tune targeted sales pitches to the member. For example, if the system determines that a member desires a European cruise, the system will avoid pitching a Mexican Riviera cruise. Relevant member preferences may be derived or inferred from emails opened and not opened by the member; a member's search and navigation activities; measured group behavior metrics (tracking customer segmentation, socio-demographic learning and modeling); purchases of rooms form large hotel chains vs independent boutiques; and tendency to open discounted travel offers, while ignoring destination oriented offers. The system may use machine learning to identify, characterize, and weight these and other factors and apply the machine learning to fine tune customized marketing pitches.” in Paragraph [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI in view of Whitsett to include applying a machine learning technique to associate the user with a classification, wherein the machine learning technique is trained to establish a relationship between user travel activity and user classification; and selecting a subset of candidate travel services by filtering candidate travel services based on the classification of the user, as taught by Rowley, in order to offer travel related services to captive consumer bases, typically rewards program members (See Paragraph [0022] of Rowley).
Regarding Claim 18, ZAKRI in view of Whitsett, Rowley, and Marcken teaches all the limitations of Claims 1 and 17 as described above. ZAKRI in view of Whitsett does not explicitly teach; however, Rowley teaches wherein a first user classification indicates user activity with a subscription service that exceeds a threshold amount and a second user classification indicates user activity with the subscription service that is less than the threshold amount (See “Another component involves using individual member preferences in combination with aggregate preference data for the group to which the member belongs to customize marketing efforts directed at the member. In order to measure the effectiveness of these approaches, the system tracks current and future lifetime value metrics for each member using a multi-variable algorithm implemented in a data fabric.” in Paragraph [0046] and “Key lifetime value metrics include: …; positive events such as opening [a]n email and negative events such as not opening an email or otherwise not engaging with the system for a period of time (e.g., six months);” in Paragraph [0049] wherein the member who has “positive events” is considered to be the “user activity with a subscription service that exceeds a threshold amount” and the member who has “negative events” is considered to be the “user activity with the subscription service that is less than the threshold amount”), further comprising: generating individualized travel service lists for the user based on travel behaviors, geographical location, demographics, or a margin target for the user (See “The prioritization module refers to the order in which the search results are displayed, considering such factors as geo-targeting, as well as group and individual member demographics and metrics. The company parameter suggests that properties owned or controlled by a particular brand should be listed first.” in Paragraph [0082]. It can be seen that the prioritization module is capable of generating individualized travel service lists for the user based on travel behaviors, geographical location, demographics, or a margin target for the user.); and enabling the user to interact with a graphical user interface to sort travel services based on a predicted likelihood that the user will reserve the travel services using a preference technique or a recommendation technique (See “The system seeks to optimize long term revenue for each member through the use of yield management and margin management techniques. In this regard, predictive analytics may be applied to the member's engagement activities to induce the member to upgrade or take other actions to increase lifetime value. Lifetime value information is fed back into the system and used to: i) affect future transactions (e.g., influence future MPR values); and ii) fine tune targeted sales pitches to the member. For example, if the system determines that a member desires a European cruise, the system will avoid pitching a Mexican Riviera cruise.” in Paragraph [0052], “FIG. 4 is a screen shot 400 illustrating exemplary search results including available hotel room profiles 402, 404, and 406, each depicting a market rate (FMV) 408, putatively applied savings credits 410, and a resulting member preferred rate (MPR) 412.” in Paragraph [0083], and Fig. 4 showing an example of a graphical user interface that enables the user to sort travel services).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI in view of Whitsett to include generating individualized travel service lists and enabling the user to interact with a graphical user interface to sort travel services described above, as taught by Rowley, in order to offer travel related services to captive consumer bases, typically rewards program members (See Paragraph [0022] of Rowley).
Claim 19 is system claim corresponding to method Claim 1. All of the limitations in Claim 19 are found reciting the same scopes of the respective limitations in Claim 1. Accordingly, Claim 19 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 1, respectively set forth above. Additionally, ZAKRI teaches a system comprising: a memory that stores instructions; and one or more processors on a server configured by the instructions to perform operations comprising (See “Processor 1001” and “Memory 1002” in Fig. 9 and Paragraphs [0096] and [0200]).
Claim 20 is a product claim corresponding to method Claim 1. All of the limitations in Claim 20 are found reciting the same scopes of the respective limitations in Claim 1. Accordingly, Claim 20 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 1, respectively set forth above. Additionally, ZAKRI teaches a non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations comprising (See Paragraph [0189]).
Claims 3 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over ZAKRI in view of Whitsett, Rowley, Marcken, and Unnerstall; Richard (US PG Pub. No. 2020/0027036 A1; hereinafter "Unnerstall").
Regarding Claim 3, ZAKRI in view of Whitsett, Rowley, and Marcken teaches all the limitations of Claim 1 as described above. ZAKRI in view of Whitsett, Rowley, and Marcken does not explicitly teach; however, Unnerstall teaches wherein the specified period of time is at least one day (See “An organization may also implement different reservation rights policies for different rooms or devices. For example, reservations for heavily-used and highly-desired conference rooms may be available only to users with no reservation violations in the last year, whereas reservations for infrequently-used projectors or other devices may be available to any users with no reservation violations in the last 5 days.” in Paragraph [0010] and “The present embodiments may relate to, inter alia, computer-implemented methods, computer systems, and computer software on computer-readable media for scheduling and managing reservations of conference rooms and other rooms and devices. As used herein, the terms “room” or “rooms” encompass …, hotel rooms, …, or any other room, space, or area which typically must be reserved before it can be used.” in Paragraph [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI in view of Whitsett, Rowley, and Marcken to include wherein the specified period of time is at least one day, as taught by Unnerstall, in order to allow travel service providers (e.g., hotel) to efficiently manage the room occupancy.
Regarding Claim 12, ZAKRI in view of Whitsett, Rowley, and Marcken teaches all the limitations of Claim 1 as described above. ZAKRI in view of Whitsett, Rowley, and Marcken does not explicitly teach; however, Unnerstall teaches wherein the specified period of time is based on a user profile or is computed based on an attribute of the given travel service (See “The computer system may also modify future reservation rights of users pursuant to customizable rule settings. For example, the computer system may suspend or otherwise limit a user's ability to make additional reservations when the user fails to use a room or device pursuant to a previous reservation. As with the above-described rules for cancelling current reservations, the rules for modifying future reservation rights are customizable so each organization may determine when and how future reservation rights should be restricted... For example, reservations for heavily-used and highly-desired conference rooms may be available only to users with no reservation violations in the last year, whereas reservations for infrequently-used projectors or other devices may be available to any users with no reservation violations in the last 5 days. Similarly, an organization may implement different future reservation rights policies for different users. For example, future reservation rights of executives may be cancelled or suspended for short times when they have multiple reservation violations, whereas future reservation rights of part-time independent contractors may be cancelled or suspended for longer times when they have fewer reservation violations.” in Paragraph [0010].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI in view of Whitsett, Rowley, and Marcken to include wherein the specified period of time is based on a user profile or is computed based on an attribute of the given travel service, as taught by Unnerstall, in order to allow travel service providers (e.g., hotel) to efficiently manage the room occupancy. 
Regarding Claim 13, ZAKRI in view of Whitsett, Rowley, and Marcken teaches all the limitations of Claim 1 as described above. ZAKRI in view of Whitsett, Rowley, and Marcken does not explicitly teach; however, Unnerstall teaches wherein the specified period of time for a first user is different from the specified period of time for a second user (See “The computer system may also modify future reservation rights of users pursuant to customizable rule settings. For example, the computer system may suspend or otherwise limit a user's ability to make additional reservations when the user fails to use a room or device pursuant to a previous reservation. For example, reservations for heavily-used and highly-desired conference rooms may be available only to users with no reservation violations in the last year, whereas reservations for infrequently-used projectors or other devices may be available to any users with no reservation violations in the last 5 days. Similarly, an organization may implement different future reservation rights policies for different users. For example, future reservation rights of executives may be cancelled or suspended for short times when they have multiple reservation violations, whereas future reservation rights of part-time independent contractors may be cancelled or suspended for longer times when they have fewer reservation violations.” in Paragraph [0010].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI in view of Whitsett, Rowley, and Marcken to include wherein the specified period of time is at least one day, as taught by Unnerstall, in order to allow travel service providers (e.g., hotel) to efficiently manage the room occupancy. 
Regarding Claim 14, ZAKRI in view of Whitsett, Rowley, and Marcken teaches all the limitations of Claim 1 as described above. ZAKRI also teaches wherein the user is a first user (“a buyer” such as in Paragraph [0040] is considered to be “a first user”), the specified period of time is a first period of time (specified period of time such as “last year” and “5 days” in Paragraph [0010] is considered to be the “first period of time). 
ZAKRI does not explicitly teach; however, Whitsett teaches computing a minimum travel value for a second user and a maximum purchase amount for the second user; receiving a request from the second user to reserve a second travel service having a third cost that exceeds the minimum travel value for the second user and a fourth cost that is less than the maximum purchase amount of the second user (See “As shown in FIG. 42, a field 4210 is provided for receiving an entry by the user of a desired target price for a selected category of travel products. The host computer 12 can interrogate of one or more of the reservation systems 16 to determine various groups of travel options (i.e., a "TotalTrip package") that match the selected categories of options. Further, the host computer 12 can determine what additional options from the Wishlist can be included in a proposed itinerary without exceeding the user's target price for the combination of options.” in Paragraph [0117] and “In another embodiment, a "Good Better Best" tool can be used in connection with the Wishlist. The "Good Better Best" tool offers a good, better, and best ranking of travel packages to the user for trips based on options saved in the Wishlist. For example, the host computer 12 can determine three (or any other number of) different packages that are based on different price categories, each package including some or all of the options saved in the Wishlist. The lowest priced package can be identified as the "good" package, the intermediate priced package can be identified as the "better" package, and the highest priced package can be identified as the "best" package.” in Paragraph [0119]); identifying a travel end date for the given travel service (See “The display 200 of FIG. 44 showing the Wishlist can also include one or more fields for entering travel preference information to perform a search for travel plans that include one or more of the travel products of the Wishlist. For example, the user can enter the start and end dates for a hotel stay or other travel product in the corresponding "Check-in" and "Check-out" fields 4440, 4442, either by typing the dates in the fields or by selecting the associated calendar buttons to access a graphic representation of a calendar and selecting the desired dates on the calendar.” in Paragraph [0127]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI to include determining a minimum travel value and a maximum purchase amount based on the computed subscription value, receiving a request from the user to reserve a given travel service having a first cost that exceeds the minimum travel value and a second cost that is less than the maximum purchase amount, and identifying a travel end date for the given travel service, as taught by Whitsett since the claimed invention is merely a combination of old elements. In the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that results of the combination were predictable.
ZAKRI in view of Whitsett, Rowley, and Marcken does not explicitly teach; however, Unnerstall teaches preventing the second user from reserving a third travel service for a second period of time of a travel end date of the second travel service (See “…the computer system 12 may suspend or otherwise limit a user's ability to make additional reservation requests when the user fails to use a room … pursuant to previous reservations.” in Paragraph [0051] and “An organization may also implement different reservation rights policies for different rooms or devices. For example, reservations for heavily-used and highly-desired conference rooms may be available only to users with no reservation violations in the last year, whereas reservations for infrequently-used projectors or other devices may be available to any users with no reservation violations in the last 5 days.” in Paragraph [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI in view of Whitsett, Rowley, and Marcken to include preventing the user from reserving another travel service for a specified period of time of the travel end date, as taught by Unnerstall, in order to allow travel service providers (e.g., hotel) to efficiently manage the room occupancy throughout the day.
Regarding Claim 15, ZAKRI in view of Whitsett, Rowley, Marcken, and Unnerstall teaches all the limitations of Claims 1 and 14 as described above. ZAKRI in view of Whitsett, Rowley, and Marcken does not explicitly teach; however, Unnerstall teaches enabling the first user to reserve the another travel service after the first period of time elapses and enabling the second user to reserve the third travel service after the second period of time elapses (See “The computer system may also modify future reservation rights of users pursuant to customizable rule settings. For example, the computer system may suspend or otherwise limit a user's ability to make additional reservations when the user fails to use a room or device pursuant to a previous reservation. As with the above-described rules for cancelling current reservations, the rules for modifying future reservation rights are customizable so each organization may determine when and how future reservation rights should be restricted… An organization may also implement different reservation rights policies for different rooms or devices. For example, reservations for heavily-used and highly-desired conference rooms may be available only to users with no reservation violations in the last year, whereas reservations for infrequently-used projectors or other devices may be available to any users with no reservation violations in the last 5 days.” in Paragraph [0010]. It can be seen that the computer system is capable of enabling the users to reserve the another travel services after the period of time elapses.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for providing a subscription travel service of ZAKRI in view of Whitsett, Rowley, and Marcken to include preventing the user from reserving another travel service for a specified period of time of the travel end date, as taught by Unnerstall, in order to allow travel service providers (e.g., hotel) to efficiently manage the room occupancy throughout the day.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628